Citation Nr: 0029952	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from November 1942 to November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in New Orleans, 
Louisiana that found that waiver of recovery of an 
overpayment in the calculated amount of $6,496.62 could not 
be granted, because recovery of the overpayment would not be 
against the principles of equity and good conscience.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There was substantial fault on the part of the appellant 
and no fault on the part of VA in creating the overpayment, 
recovery of the overpayment would not cause undue hardship to 
the appellant or nullify the objective for which the benefits 
were intended, failure to make restitution would result in 
unfair gain to the appellant and the appellant did not rely 
on the VA benefits in relinquishing any valuable right.  


CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of 
$6,496.62 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant was initially awarded 
improved death pension benefits effective August 1, 1990.  
She was notified of this action by official letter dated 
September 1990, with attachments, which informed her of what 
income her award was based upon and advised her that she 
should immediately notify VA of any change in her income.  
The letter indicated that zero interest income was 
considered.  By official letter in October 1992, with 
attachments, the appellant was advised that her award had 
been amended.  She was again informed that she should notify 
VA if her income changed.  She was also advised that her 
award was based upon consideration of zero interest income.  

In August 1993 the appellant submitted an eligibility 
verification report reflecting that she had zero interest and 
dividends from August 1, 1992, through July 31, 1993, and 
expected to have zero interest from August 1, 1993, to July 
31, 1994.  She indicated that she had zero net worth, 
including zero certificates of deposit.  The report was 
signed by the appellant in August 1993.

In September 1993 the appellant was again notified of an 
amendment to her pension award.  The notification informed 
her of what income was considered in arriving at her award, 
including that zero interest income was considered.  She was 
again informed that she should immediately notify VA of any 
change in her income.  

In September 1994 the appellant submitted an eligibility 
verification report reflecting that she had zero interest and 
dividends from August 1, 1993, through July 31, 1994, and 
expected to have zero interest and dividends from August 1, 
1994, through July 31, 1995.  The report also reflects that 
she had zero net worth and zero certificates of deposit.  In 
a November 1994 financial status report, the appellant 
reported that her monthly net income was $293.07, and that 
her monthly expenses were $513.60, consisting of $125 for 
food, $183.63 for utilities and heat, $195 for house 
insurance, and $10 for garbage.  The report reflects that the 
appellant had no installment contracts or other debts.  
Assets were listed as $850.00, cash in the bank, and $25.00, 
cash in hand.  The report does not reflect the appellant's 
award of VA death pension.

A May 1996 eligibility verification report reflects that the 
appellant continued to report zero interest and dividends for 
1995.  She indicated that she had a certificate of deposit 
totaling $1,800.  In a February 1997 eligibility verification 
report, she continued to report zero interest and dividends 
and she also reported that she had no certificates of 
deposit.  

The appellant was informed by official letter, with 
attachments, in March 1997 of an amendment to her pension 
award.  This letter informed her of the income that the award 
was based upon, including zero interest income.  It also 
informed her that she must immediately inform VA of any 
change in her income.  In March 1997, the appellant was 
informed of an overpayment in the amount of $367.  

In September 1997 the appellant was advised of the intention 
to reduce her VA death pension based upon income of $1564.00, 
in 1994, and each year thereafter.  In September 1997 the 
appellant responded that she agreed with this action and 
desire to have all of her VA death pension benefits withheld 
to repay the overpayment.

In May 1998 the appellant responded to an undated VA letter, 
indicating that the letter was dated in March 1998, reporting 
that she no longer had money in the bank and had paid off 
some of her outstanding bills.  She indicated that she still 
received her State annuity and her Social Security.  She 
reported that she would not have any interest in the year 
1998.  In December 1998, the appellant submitted a detail of 
expenses together with statements relating to interest she 
had earned from 1994 through 1997.  She also submitted a copy 
of a certificate of deposit indicating that it was issued on 
February 20, 1997, and matured on February 20, 1998.  It was 
in the principal amount of $30,909.51 and had an interest 
rate of 5.01 percent.  Her reported expenses totaled $492.  
She indicated that she had never had $104,866 in the bank and 
had never had $50,000 in the bank either.  

In a May 1998 financial status report, she indicated that her 
monthly expenses, consisting of $150 for food, $181 for 
utilities and heat, $10 for waste management, $33 for 
telephone, $28.40 for cable, and $17 for house insurance, 
totaled $419.40.  She reported that her income consisted of a 
retirement annuity of $319 and Social Security of $33 for a 
total monthly income of $352.  In a separate statement, she 
indicated that she no longer had any interest and did not 
intentionally cause the problem for herself.  She reported 
that, since she no longer had money coming in from the VA, 
she would have severe financial problems.  

A January 1999 RO decision denied waiver of recovery of an 
overpayment in the calculated amount of $6,496.62.  

It is noted that the RO has found the appellant to be free of 
fraud, misrepresentation, or bad faith.  While it appears 
that the appellant's eligibility verification reports that 
were submitted and indicated zero interest income when, in 
fact, she was in receipt of interest income at that time were 
inaccurate, the record is insufficient to be able to 
ascertain that her intent was of such a nature as to be 
determined to have been fraudulent, or with the purpose of 
misrepresentation, or that she acted in bad faith.  It is 
noted that the appellant has subsequently supplied 
information from her bank regarding a certificate of deposit 
and interest earned in various years.  In this regard, the 
Board observes that the appellant was born in 1927 and that 
her bank apparently changed hands during the time of creation 
of this overpayment.  Since the record does not indicate that 
the appellant has attempted to hide the interest income 
during the development phase of her request for a waiver, the 
Board concludes that the finding that the appellant was free 
of fraud, misrepresentation, or bad faith was correct.  
38 U.S.C.A. § 5302.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
her of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and where the 
reliance on VA benefits resulted in relinquishment of a 
valuable right, i.e., changing position to one's detriment.  
38 C.F.R. § 1.965(a). 

The evidence reflects that when the appellant was initially 
awarded improved death pension, and on multiple subsequent 
occasions, she was informed that she must immediately report 
any changes in her income.  Further, she was informed of what 
income was considered in arriving at her award of VA pension.  
The overpayment was created because the appellant failed to 
timely report her receipt of interest income.  There is no 
indication that there was any fault on the part of the VA in 
the creation of the overpayment.  With consideration of the 
number of times that the appellant was informed that her 
award was based upon zero interest income and that she must 
report any change in her income, there was substantial fault 
on her part in creating the overpayment.  There is no fault 
shown of the part of VA, because when VA learned of the 
additional income it undertook immediate corrective action.

In April 1999 the appellant submitted a statement indicating 
that, as of July 1, 1998, her annuity was $367.27.  The Board 
observes that, in the appellant's financial status reports, 
she has not reported that she has continued to be the 
recipient of an award of VA improved death pension benefits 
in the monthly amount of $123, effective December 1, 1998.  
These benefits are being withheld in order to recoup the 
overpayment in accordance with her September 1997 request.  
With consideration that the appellant also has an award of 
improved death pension benefits in the monthly amount of 
$123, effective December 1, 1998, her monthly income is 
approximately $523.20.  The highest monthly expense reported 
by the veteran was $513.60, reported in November 1994.  It is 
observed that the $513.60 included $195.00 for house 
insurance.  Based upon the May 1998 financial status report, 
reflecting $17.00 per month for house insurance (annualized 
equals $204.00), the Board concludes that the $195.00 was an 
annual figure ($16.25 per month).  In December 1998, she 
reported monthly expenses of $492 and, in May 1998, she 
reported monthly expenses of $419.40.  With consideration 
that the appellant's monthly income exceeds any of the 
reports with respect to her monthly expenses, if a portion of 
her improved death pension benefits were consumed to recover 
the overpayment, she would still be able to afford the basic 
necessities of life.  This would not result in undue hardship 
for her since she would still be able to meet her expenses 
while repaying the monies due the Government.  

The Board observes that the appellant used a $30,000 
certificate of deposit to pay some bills.  The record 
indicates that, both prior to and following her payment of 
those bills, she reports that she has no assets and that she 
has no creditors.  See the November 1994 and May 1998 
financial status reports and February 1997 and March 1998 
eligibility verification reports.  Therefore, with 
consideration that she would still be able to pay for the 
basic necessities of life while using a portion of her 
improved death pension benefits to repay the overpayment, 
such recovery would not result in undue financial hardship 
for her and collection of the overpayment would not defeat 
the purpose of the VA benefit because the appellant would 
still be able to pay for the basic necessities of life since 
she does not have any additional debt burden and does have 
sufficient income to meet her expenses.  While the appellant 
is not rich, failure for her to make restitution would result 
in her unjust enrichment because, while she was in receipt of 
VA improved death pension benefits, she was also in receipt 
of substantial interest income which she had not reported.  
There is no indication that she relied on VA benefits in 
relinquishing any right, including changing her position to 
her detriment.  The record does not indicate that her 
incurrence or payment of bills relating to the $30,000 
certificate of deposit was done because she relied on VA 
benefits.  

On the basis of the above analysis, there was substantial 
fault on the part of the appellant in creation of the 
overpayment, there is no fault on the part of VA, collection 
of the debt would not cause the appellant undue financial 
hardship by depriving her of basic necessities and would not 
defeat the purpose of the VA benefit.  Further, failure of 
the appellant to make restitution would result in her unjust 
enrichment and she did not rely on the VA benefits in 
relinquishing any valuable right.  Therefore, a preponderance 
of the evidence is against waiver of recovery of the 
indebtedness.  38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963, 
1.965. 


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the calculated amount of $6,496.62 is 
denied.


		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals





